 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    REGINALD RAY YORK,                                 Case No. 1:15-cv-01828-DAD-BAM (PC)
12                       Plaintiff,                      ORDER DENYING PLAINTIFF’S REQUEST
                                                         FOR CHANGE OF VENUE
13           v.
                                                         (ECF No. 83)
14    G. GARCIA, et al.,
15                       Defendants.
16

17          Plaintiff Reginald Ray York is a state prisoner proceeding pro se in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s request for change of venue, filed on October 18,

20   2019. (ECF No. 83.) Plaintiff requests that the Court allow him to appear for his video

21   settlement conference at California State Prison, Los Angeles County, where he is currently

22   housed, rather than being transferred to California State Prison, Corcoran for the video settlement

23   conference. Plaintiff asserts that his transfer to California State Prison, Corcoran in order to

24   appear at a video settlement conference serves no purpose except for undue harassment and will

25   cause him to be subjected to being placed in administrative segregation, denied contact visits,

26   denied legal supplies, and a loss of personal property.

27          Although Defendants Garcia and Neighbors have not an opportunity to respond to

28   Plaintiff’s request to change venue, the Court finds that a response from Defendants is
                                                        1
 1   unnecessary, and the motion is deemed submitted. Local Rule 230(l).

 2          Plaintiff’s motion appears to be based on a misunderstanding about the November 8, 2019

 3   settlement conference. Plaintiff will not be appearing at the settlement conference by

 4   videoconference. Instead, Plaintiff is being transferred to California State Prison, Corcoran so

 5   that he can personally appear at the settlement conference that will be conducted at the prison by

 6   Magistrate Judge Stanley A. Boone. Therefore, Plaintiff’s transfer to California State Prison,

 7   Corcoran is not for the purpose of unduly harassing Plaintiff. Further, Plaintiff has failed to

 8   establish that he will be denied contact visits, denied legal supplies, or that his personal property

 9   will be permanently lost or destroyed if he is transferred to California State Prison, Corcoran for

10   the settlement conference.

11          Accordingly, it is HEREBY ORDERED that Plaintiff’s request for change of venue, (ECF

12   No. 83), is DENIED.
     IT IS SO ORDERED.
13

14      Dated:     October 21, 2019                            /s/ Barbara    A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
